Citation Nr: 0608527	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiac disease, claimed as chest pain. 

2.  Entitlement to service connection for heart disease. 

3.  Entitlement to service connection for pain down the left 
arm. 

4.  Entitlement to an effective date earlier than November 
29, 2000, for a grant of service connection for residuals of 
removal of plantar callous on the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

The claim for service connection for cardiac disease was 
previously denied by VA rating decisions in April 1946 and 
June 1948.  The veteran did not appeal either of those 
determinations within one year of being notified of them, so 
they are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.302 (2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the San Diego, California, Regional Office (RO).  By a 
rating action in November 2001, the RO denied the veteran's 
attempt to reopen his claims of entitlement to service 
connection for cardiac pathology and residuals of removal of 
plantar callous, left foot; the RO also denied service 
connection for pain down the left arm.  The veteran perfected 
a timely appeal of that decision.  Subsequently, in April 
2003, the RO granted service connection for residuals of 
removal of plantar callous, left foot; a 10 percent rating 
was assigned, effective November 29, 2000.  The veteran 
perfected a timely appeal of the effective date assigned for 
the grant of service connection for the left foot disorder.  

The veteran and his wife offered testimony at a hearing 
before a Decision Review Officer at the RO in February 2003.  
A transcript of that hearing is of record.  Another hearing 
was conducted in April 2003.  A transcript of that hearing is 
also of record.  A supplemental statement of the case (SSOC) 
was issued in June 2003.  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
and denied it on the merits in its June 2003 supplemental 
statement of the case (SSOC).  However, the Board must 
initially determine whether new and material evidence has 
been received regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.  

In March 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2005).  

The veteran appeared for a videoconference hearing at the RO 
in September 2005, with the undersigned Veterans Law Judge 
sitting in Washington, DC.  However, the Board was unable to 
obtain a recording of the hearing; as such, there is no 
transcript of the testimony.  By letter dated in December 
2005, the veteran was offered the opportunity to request a 
new hearing before a VLJ, and advised that if he did not 
respond within 30 days of the correspondence, the Board would 
assume he did not desire another Board hearing.  The veteran 
has not since indicated that he desires an additional Board 
hearing.  

The issue of entitlement to service connection for cardiac 
disease is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will contact the veteran 
if additional action is required on his part.  




FINDINGS OF FACT

1.  By rating decisions of April 1946 and October 1948, the 
RO denied service connection for cardiac pathology; the basis 
for the denial of service connection was that cardiac disease 
was not shown by the evidence of record.  

2.  The evidence associated with the claims file subsequent 
to the October 1948 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration.  

3.  Pain down the left arm due to underlying left arm disease 
or injury is not identified.  

4.  By rating decisions in April 1946 and October 1948, the 
RO denied the veteran's claim of entitlement to residuals of 
removal of plantar callous, left foot.  The veteran did not 
appeal these decisions.  

5.  The veteran's request to reopen his claim of entitlement 
to service connection for left foot problems (VA Form 21-
4138) was received at the RO on December 29, 2000.  

6.  In an April 2003 rating decision, based on the receipt of 
new and material evidence, the RO reopened the claim and 
granted service connection for residuals of removal of 
plantar callous, left foot, effective from November 29, 2000.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1948 rating 
decision, denying entitlement to service connection for 
cardiac disease, is new and material; thus, the requirements 
to reopen the claim have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (effective prior to August 29, 2001).  

2.  Chronic left arm pain due to underlying left arm disease 
or injury was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2005).  

3.  The criteria for an effective date prior to November 29, 
2000, for a grant of service connection for bilateral hearing 
loss, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA satisfied its duty to notify by means of a letter dated in 
August 2001 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in February 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Moreover, there is no possibility that any evidence could be 
obtained that would be relevant to the claim for an earlier 
effective date for the grant of service connection.  In other 
words, there is no evidence that could be obtained that would 
have any effect on the outcome of that issue.  There is, by 
law, no additional relevant evidence to be obtained with a 
claim for an earlier effective date involving a grant of 
service connection as the effective date can be no earlier 
than the date of receipt of the claim.  As discussed more 
fully below, the effective date of an evaluation and an award 
of compensation based on an original, or reopened, claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2005).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  

II.  Factual background.

The veteran entered active duty in March 1943.  The 
enlistment examination, conducted in March 1943, was negative 
for any complaints, findings, or diagnosis of cardiac 
disease.  A chest X-ray revealed a normal heart.  On the 
occasion of the separation examination, dated in January 
1946, it was noted that the veteran had a nervous condition 
with cardiac pain.  A chest X-ray revealed no significant 
abnormalities.  The separation examination also reflects a 
diagnosis of mild inadequate personality.  

On his application for service connection (VA Form 526), 
received in January 1946, the veteran requested benefits for 
a nervous disorder resulting in pains around the heart.  

In a rating action, dated in April 1946, the RO denied a 
claim for service connection for cardiac disease and 
residuals of removal of growth from bottom of the left foot.  
The decision was based on a finding that those disabilities 
were not found on the last examination in service.  By letter 
dated in April 1946, the veteran was informed of the above 
decision and of his procedural and appellate procedures.  

On the occasion of a VA examination in June 1948, the veteran 
indicated that he first experienced pain in the left chest 
and arm in January 1945; he stated that the pain never 
ceased.  The veteran complained of constant pain in the left 
chest and arm.  The pertinent diagnoses were psychoneurosis, 
hysteria with anxiety, moderately severe; and, heart disease, 
not confirmed.  

In a rating action, dated in October 1948, the RO again 
denied the claims for service connection for cardiac disease 
and residuals of removal of growth from bottom of the left 
foot.  The decision was based on a finding that a callous on 
the left foot was not found on the last examination, and 
there was no evidence of heart disease of record.  By letter 
dated in November 1948, the veteran was informed of the above 
decision and of his procedural and appellate procedures.  

Several lay statements were received in January and April 
1949 from individual who served with the veteran, all of whom 
attested to the fact that he was treated in service for 
complaints of pain in his left chest and aching of the left 
arm.  All of those individuals recall the veteran being sent 
to the U. S. Army General Hospital in Frankfurt, Germany, for 
a follow up evaluation for what was thought to have been a 
heart attack.  

Of record is a medical statement from Dr. A. R. Boscoe, dated 
in April 1949, indicating that he first saw the veteran in 
April 1946 for complained of epigastric pain and pain in the 
left chest radiating down the left arm.  Physical evaluation 
was essentially negative; and, X-ray study of the chest was 
negative.  Dr. Boscoe stated that it was his opinion that the 
veteran's symptoms were neurogenic in origin.  

The veteran was afforded a VA neuropsychiatric examination, 
dated in June 1949, at which time he complained of pain in 
the left arm; the pain was described as sharp, stabbing, 
lasting only a few seconds, and radiating down the left arm.  
The veteran indicated that since he was assigned to jeep 
driving for military intelligence, the pain was 
incapacitating; he consulted the doctor and was told that it 
was not due to his heart but to fatigue and nerves.  Since 
then, the pain has continued and it was worse during exertion 
or excitement or nervousness and relieved by rest; it was 
also noted hat the pain was tolerated by the veteran as 
something non-cardiac.  Following an evaluation, the examiner 
stated that the symptoms sounded like muscle strain, which 
should be relieved by massage and heat and exercise.  

In a statement in support of claim (VA Form 21-4138), 
received at the RO on December 29, 2000, the veteran 
requested that his claim for heart disease and a left foot 
problems be reopened; he also requested service connection 
for pain down the left arm.  

VA progress notes in February and August 2001 reveal an 
assessment of atrial fibrillation.  During a clinical visit 
in February 2002, the veteran reported difficulty breathing 
at night from nasal congestion; he noted that he had recently 
been bothered by chest congestion worse at night when he lays 
down to sleep.  The assessment included atrial fibrillation, 
stable on coumadin.  The veteran was again seen for a follow 
up evaluation in August 2002.  At that time, the veteran 
indicated that he was having left sided chest pain radiating 
to the left arm on and off for several years.  Following a 
physical evaluation, the assessment was atrial fibrillation, 
stable on digoxin and coumadin.  It was also noted that he 
had painful callous on the sole of the left foot.  

Of record is a treatment report from Dr. Svetlana Rubakovic, 
dated in January 2003, indicating that the veteran was doing 
Nitroglycerin patch for coronary disease.  Subsequently 
received was a VA outpatient treatment report, dated in March 
2003, which shows that the veteran was seen at a podiatry 
clinic for evaluation of a callus under the left 1st 
metatarsal head for the past 50 years.  It was noted that he 
had no other complaints.  Past medical history reported 
atrial fibrillation.  The assessment was mechanically induced 
hyperkiratosis.  

At his personal hearing in February 2003, the veteran 
testified that he didn't have any problems with chest pain or 
left arm pain prior to military service.  The veteran 
indicated that the left arm and chest pains came and went.  
The veteran explained that he was assigned to military 
intelligence while stationed in Germany; at that time, he 
complained to field medics that the chest pain felt like a 
heart attack.  The veteran indicated that he was told that 
his heart was alright, although he may continue to have the 
pain; he was placed on light duty.  It was noted that the 
veteran was currently receiving treatment for coronary artery 
disease; he was being treated with Nitroglycerin patches.  
Similar testimony was given in April 2003.  

Received in January 2005 was a copy of a service medical 
record, dated in December 1945, which reflects a notation 
indicating that "heart sounds ok."  That report also 
reflects an assessment of callous, plantar.  Also received in 
January 2005 was a copy of a thesis titled "Balleaxe 
forward: a history of the 526th Armored Infantry Battalion."  


III.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the new regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001. 66 Fed. Reg. at 45,620.  Because 
the veteran's request to reopen the previously denied claim 
of service connection for cardiac disease was received prior 
to that date, in December 2000, those new regulatory 
provisions do not apply.  


IV.  Legal Analysis-N&M evidence-cardiac disease.

In this case, service connection for cardiac disease was last 
denied in October 1948.  At that time, there was no competent 
evidence of cardiac disease in service, there was no 
competent evidence of cardiac disease post-service and there 
was no competent evidence of a nexus to service.  Since that 
determination, the veteran has applied to reopen his claim.  
Submitted in support of his claim were private treatment 
reports and VA medical records, which show that the veteran 
has been diagnosed of and received treatment for a cardiac 
disease, diagnosed as coronary disease and atrial 
fibrillation, facts not previously established.  Based upon 
the reasons for the prior denial, (an absence of post service 
disease or injury) evidence of cardiac disease is relevant 
and probative and, therefore, provides a basis to reopen the 
claim.  Accordingly, the veteran's previously denied claim 
for service connection for cardiac disease is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


V.  Legal Analysis-Service Connection-left arm pain.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After a review of the evidence, the Board finds that his 
claim for service connection for pain down the left arm must 
fail.  In this regard, the Board notes that the veteran's 
service medical records show that he complained of left arm 
pain; however, his complaints were attributed to an 
inadequate personality or hysterical psychoneurosis.  VA 
examinations in June 1948 and June 1949 reflect complaints of 
pain in the left arm; however, on each occasion, the 
complaints were attributed to an inadequate personality 
disorder.  And, in a statement dated in April 1949, Dr. 
Boscoe opined that the complaints of left arm pain were 
neurogenic in origin.  Additional evidence of record does not 
show any current treatment for a condition manifested by left 
arm pain.  

In this case, there is no competent medical evidence of 
record showing that the veteran suffers from left arm pain 
consistent with or attributable to a current diagnosed 
disease.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Though the veteran himself has indicated 
that he continues to have left arm pain and it has always 
been that way since service, his lay assertions are neither 
competent nor probative of the issue in question.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  At this time, there is no competent 
evidence of in-service left arm disease or injury to account 
for the complaint of pain.  Thus, this is a pain alone type 
case.  Sanchez-Benitez.  Therefore, the Board finds that the 
veteran's claimed disability of left arm pain may not be 
granted.  

For these reasons, the veteran's claim with regard to this 
issue must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



VI.  Legal Analysis-Earlier Effective Date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran maintains that an effective date prior to 
November 29, 2000, for the grant of service connection for 
residuals of removal of plantar callous, left foot, is 
warranted.  In this regard, he specifically maintains that 
service connection for a left foot disorder should have been 
assigned from the date of separation from service since his 
left foot problems have continued since service.  

The RO denied service connection for residuals of removal of 
plantar callous of the left foot in April 1946, and again in 
October 1948.  The veteran was notified of these decisions 
and did not perfect appeals.  Those decisions were rendered 
following receipt of all of the veteran's service medical 
records and after development of the record, including VA 
examinations.  The veteran did not perfect appeals to these 
decisions and they became final.  

An effective date prior to the date of the veteran's reopened 
claim, November 29, 2000, is not permissible in the absence 
of clear and unmistakable error (CUE), which has not been 
alleged.  38 U.S.C.A. § 5110(a) ("the effective date of an 
award based on . . . a claim reopened after final 
adjudication . . . shall not be earlier than the date of 
receipt of application therefore."); Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) ("the effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").  

The appellant has not specifically alleged CUE in the prior 
RO decisions.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Therefore, the RO's October 1948 decision is final as to the 
evidence then of record and as to any claim for service 
connection for a left foot disorder filed prior to this date.  
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(q) (1) (ii) and (r).  
The date that the veteran filed an application for 
compensation benefits prior to this decision cannot serve as 
the effective date of his recent award of service connection.  
See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding 
that for effective date purposes, "the application . . . must 
be an application on the basis of which the increased rating 
was awarded"); Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously submitted 
claim applications, which had been denied, is not relevant to 
the assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  Although the 
veteran may have suffered from residuals of removal of 
plantar callous from the left foot since the time of his 
military service, the effective date for service connection 
based on a reopened claim cannot be the date of receipt of 
any claim which was previously and finally denied.  Lalonde 
v. West, 12 Vet. App. 377 (1999) (holding that "the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA.").  

Following the October 1948 denial of service connection for a 
left foot disorder, the RO received on December 29, 2000, 
correspondence in which the veteran indicated that he wished 
to be reevaluated for left foot problems, which he had been 
experiencing since service.  The claim was subsequently 
granted by an April 2003 rating decision and a 10 percent 
disability rating was assigned effective from November 29, 
2000.  

Therefore, the grant of service connection for a left foot 
disorder was based on a reopened claim and evidence added to 
the record in support of this reopened claim.  There is 
absolutely no correspondence which could be construed as a 
claim from the time of the October 1948 rating decision until 
he submitted the letter received by VA on December 29, 2000.  

In summation, the RO's decision in October 1948 constituted a 
final denial of any claim for service connection for a left 
foot disorder that was pending at that time and the claims 
folder reveals no correspondence after the October 1948 
rating decision indicating intent to file a new claim or to 
reopen a claim for a left foot disorder until VA received VA 
Form 21-4138 from the veteran on December 29, 2000.  
Accordingly, the Board finds that there is no legal basis for 
an effective date for the grant of service connection for a 
left foot disorder prior to November 29, 2000, which is 
actually one month prior to the date of the receipt of the 
reopened claim.  

In this regard, the Board notes that, the record does not 
provide any basis for assignment of an effective date prior 
to November 29, 2000.  The assignment of effective dates is 
governed by law, and in a case where service connection is 
granted after a claim is reopened, the applicable law is 
clear that the effective date shall not be earlier than the 
date of receipt of the request to reopen.  There is therefore 
no basis for assignment of an earlier effective date.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The application to reopen a claim for service connection for 
cardiac disease is granted.  

Entitlement to service connection for pain down the left arm 
is denied.  

Entitlement to an effective date earlier than November 29, 
2000 for the grant of service connection for residuals of 
residuals of removal of plantar callous, left foot is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for cardiac disease is reopened, VA has a 
duty to assist the veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2005).  

In this case, the service medical records show that the 
veteran received treatment for complaints of chest pain.  
Post service medical records, including VA as well as private 
treatment reports, show that the veteran has continued to 
receive treatment for complaints of chest pain, variously 
diagnosed as atrial fibrillation and coronary disease.  In a 
private treatment, dated in January 2003, Dr. Rubakovic 
indicating that the veteran was taking Nitroglycerin patch 
for coronary disease.  

Under the VCAA, VA is required to afford claimants an 
examination where there is competent evidence of a current 
disability, the evidence indicates that the disability may be 
associated with active service, and the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A (d).  With regard to the veteran's claim for 
service connection for cardiac disease, as noted above, the 
record contains current evidence of heart disease.  There is, 
however, no competent opinion as to the relationship between 
the current disability and service.  Thus the record is 
insufficient to decide the claim.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the aforementioned medical evidence, the Board 
finds that a remand of this issue is warranted, so the RO can 
provide the veteran with an appropriate VA examination that 
specifically addresses the etiology of the veteran's heart 
disease.  In particular, the VA examiner should be asked to 
discuss the relationship, if any, between the veteran's heart 
disease and his military service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers, VA as 
well as non-VA, who may possess 
additional records concerning his heart 
disorder.  The RO should obtain copies 
treatment reports from all sources 
identified whose records have not 
previously been secured.  The AOJ should 
comply with all VCAA requirements, 
including Dingess.

2.  The RO should refer the file to an 
examiner, preferably one familiar with 
cardiology.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that any currently diagnosed 
heart disease is related to the veteran's 
period of military service.  A complete 
rationale for any opinion expressed must 
be provided.  


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The purposes of this REMAND 
are to further develop the record and to the accord the 
veteran due process of law.  By this remand, the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


